DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites a function of the control device, however claim 4 does not further limit structure of the claimed mobile body of claim 1.  Examiner notes a “control device” and “a  blower”  is already recited in claim 1, therefore claim 4 is required to further limit structure of limitations of claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558).
Priest teaches in figures 1-3 a mobile body(mobile fragrance dispensing device 100) comprising a smell releasing device(device body 100 with fragrance canister 180 within inner cavity of figure 3) that releases to an outside of the mobile body(through spray dispenser system 140),  and a control device(microprocessor in figure 5) that controls the smell releasing device, wherein when there is a release target to which the smell substance is released within a predetermined range from the mobile body(noting a motion sensor 210 in figure 1; column 3 lines 10-27) , the control device controls the smell releasing device to release the smell substance to an outside of the mobile body, and when there is no release target within a predetermined range from the mobile body, the control device controls the smell releasing device to stop the smell substance from being released to an outside of the mobile body.  Priest is silent as to the smell releasing device comprising a storage device configured to store a smell substance that generates smell, a communication portion permitting communication between the storage device and the outside of the mobile body, and a blower configured to force air through the communication portion.  Kelly et al teaches in figures 1-3 and 12A a scent dispersion structure(110) that releases a scent to the outside, a fragrance cartridge(112) placed within the structure(110), a blower(impeller 126) configured to force air through the scent dispersion structure, a control device(control unit 18) that includes motion sensing structure(24; para 0078) to detect a release target within a predetermined range. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a smell releasing device including a storage device configured to store a smell substance that generates smell, a communication portion that allows communication between the storage device and an outside of a smell releasing device,  and a blower that takes in air and sends air to the communication portion,  in place of the fragrance canister, so that the control device of Priest is capable of controlling the combination of storage device, communication portion, and blower taught by Kelly et al.  Examiner notes the limitations “when there is a release target within the predetermined range from the mobile body and a distance from the mobile body to the release target is long, the control device controls the blower to increase an air flow through the communication portion compared to when the distance is short” is not given patentable weight with regards to analysis of prior art, wherein the noted limitations are a function of the control device and do not further limit any structure of the control device.   
Priest taken together with Kelly et al further teaches wherein the smell releasing device has a release blocking device(lid 161 with vents that overlap with windows W in Kelly et al) that is able to block the smell substance from being released from the storage device to the communication portion(within housing H). Priest taken together with Kelly et al further teaches a smell cartridge used for the mobile body of claim 1 comprising a storage portion that functions as the storage device when used in the mobile body, and a control unit that functions as the control device when used in the mobile body.
Claims 5,9 are rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558) in view of Schwartz et al(8889081).
Priest taken together with Kelly et al teaches all of the limitations of claim 5 but is silent as to wherein the mobile body includes a direction adjusting device that adjusts a releasing direction of the smell substance.  Schwartz et al in figure 3 teaches a dispenser body for dispensing a scent into an environment, and a direction adjusting device(rotatable louvers 52) are capable of being controlled by a system controller(31).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile body of Priest with a direction adjusting device in connection with the dispenser system(140) in order to provide for controlled movement of the direction adjusting device based on input from a system controller.  
Priest taken together with Kelly et al in view of Schwartz et al further teaches wherein the smell releasing device comprises a release port in communication with the communication portion, and the direction adjusting device comprises a louver(rotatable louvers 52 of Schwartz et al) configured to cover the release port.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558).
Priest teaches a control device(microprocessor in figure 5) that is installed in a mobile body together with a smell releasing device that releases to an outside of the mobile body,  wherein when there is a release target to which the smell substance is released within a predetermined range from the mobile body, the control device controls the smell releasing device to release the smell substance to an outside of the mobile body, and when there is no release target within the predetermined range from the mobile body, the control device controls the smell releasing device to stop the smell substance from being released to an outside of the mobile body. Priest is silent as to the smell releasing device comprising a storage device configured to store a smell substance that generates smell, a communication portion permitting communication between the storage device and the outside of the mobile body, and a blower configured to force air through the communication portion.  Kelly et al teaches in figures 1-3 and 12A a scent dispersion structure(110) that releases a scent to the outside, a fragrance cartridge(112) placed within the structure(110), a blower(impeller 126) configured to force air through the scent dispersion structure, a control device(control unit 18) that includes motion sensing structure(24; para 0078) to detect a release target within a predetermined range, It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a smell releasing device including a storage device configured to store a smell substance that generates smell, a communication portion that allows communication between the storage device and an outside of a smell releasing device,  and a blower that takes in air and sends air to the communication portion,  in place of the fragrance canister, so that the control device of Priest is capable of controlling the combination of storage device, communication portion, and blower taught by Kelly et al.  Examiner notes the limitations “when there is a release target within the predetermined range from the mobile body and a distance from the mobile body to the release target is long, the control device controls the blower to increase an air flow through the communication portion compared to when the distance is short” is not given patentable weight with regards to analysis of prior art, wherein the noted limitations are a function of the control device and do not further limit any structure of the control device.   
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558) in view of Schwartz et al(8889081).
Priest taken together with Kelly et al teaches all of the limitations of claim 10 but is silent as to wherein the mobile body includes a direction adjusting device that adjusts a releasing direction of the smell substance.  Schwartz et al in figure 3 teaches a dispenser body for dispensing a scent into an environment, and a direction adjusting device(rotatable louvers 52) are capable of being controlled by a system controller(31).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile body of Priest with a direction adjusting device in connection with the dispenser system(140) in order to provide for controlled movement of the direction adjusting device based on input from a system controller.  
Priest taken together with Kelly et al in view of Schwartz et al further teaches wherein the smell releasing device comprises a release port in communication with the communication portion, and the direction adjusting device comprises a louver(rotatable louvers 52 of Schwartz et al) configured to cover the release port.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558).
Priest teaches a non-transitory computer readable medium configured to store instructions thereon for causing one or more processors to function as a control device(noting microprocessor in figure 5, and column 3 lines 15-18 stating “the microprocessor is adapted to receive an input signal from the motion sensor when the motion sensor senses motion whereupon the microprocessor generates a first output command to the dispensing system to activate the dispensing system”,  noting a statement of generating a first output command requires providing a non-transitory computer readable medium configured to store instructions thereon) installed in a  mobile body together with a smell releasing device that releases to an outside of the mobile body,   wherein the instructions include an instruction for controlling the smell releasing device to release the smell substance to the outside when there is a release target to which the smell substance is released within a predetermined range(noting a motion sensor 210 to detect a release target) from the mobile body and controlling , the smell releasing device to stop the smell substance from being released to the outside when there is no release target within the predetermined range from the mobile body,.   Priest is silent as to the smell releasing device comprising a storage device configured to store a smell substance that generates smell, a communication portion permitting communication between the storage device and the outside of the mobile body, and a blower configured to force air through the communication portion.  Kelly et al teaches in figures 1-3 and 12A a scent dispersion structure(110) that releases a scent to the outside, a fragrance cartridge(112) placed within the structure(110), a blower(impeller 126) configured to force air through the scent dispersion structure, a control device(control unit 18) that includes motion sensing structure(24; para 0078) to detect a release target within a predetermined range, It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a smell releasing device including a storage device configured to store a smell substance that generates smell, a communication portion that allows communication between the storage device and an outside of a smell releasing device,  and a blower that takes in air and sends air to the communication portion,  in place of the fragrance canister, so that the control device of Priest is capable of controlling the combination of storage device, communication portion, and blower taught by Kelly et al.  Examiner furthermore notes with regards to the limitations “and when there is a release target within the predetermined range from the mobile body and a distance from the mobile body to the release target is long, the instructions include an instruction for controlling the blower to increase an air flow through the communication portion compared to when the distance is short”  , examiner notes para 0103 of Kelly stating “In certain implementations, the amount of fragrance released is controlled at least in part by factors such as : the rate of impeller rotation”, therefore Kelly teaches a control structure which is clearly capable of increasing an air flow.  
Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558) in view of Schwartz et al(8889081).
Priest taken together with Kelly et al teaches all of the limitations of claim 12 but is silent as to wherein the mobile body includes a direction adjusting device that adjusts a releasing direction of the smell substance.  Schwartz et al in figure 3 teaches a dispenser body for dispensing a scent into an environment, and a direction adjusting device(rotatable louvers 52) are capable of being controlled by a system controller(31).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile body of Priest with a direction adjusting device in connection with the dispenser system(140) in order to provide for controlled movement of the direction adjusting device based on input from a system controller.  
Priest taken together with Kelly et al in view of Schwartz et al further teaches wherein the smell releasing device comprises a release port in communication with the communication portion, and the direction adjusting device comprises a louver(rotatable louvers 52 of Schwartz et al) configured to cover the release port.  

Response to Arguments
Applicant's arguments filed 8-5-2022 have been fully considered but they are not persuasive.
Applicant argues the office failed to assert that Priest explicitly or inherently discloses the features of claim 2(now included in amended claim 1).
Examiner respectfully submits, as noted in the current 103 obviousness rejections, the limitations of previous claim 2(now included in amended claim 1) are not given patentable weight with regards to analysis of prior art, wherein the noted limitations are a function of the control device and do not further limit any structure of the control device.   Examiner notes Priest and Kelly include a control device, wherein the control device only needs to be capable of performing a required function, wherein the control device of both Priest and Kelly include microprocessor structure in communication with a dispenser system(noting figure 5 of Priest and figure 1 of Kelly), and therefore examiner respectfully submits the control device of Priest taken together with Kelly is clearly capable of providing an increase or decrease of a blower(impeller 126 of Kelly).  Examiner notes para 0078 of Kelly states “for example, …”  , therefore the control device is capable of providing additional control function in addition to the control functions stated within the body of the reference. Examiner further notes para 0103 of Kelly stating “In certain implementations, the amount of fragrance released is controlled at least in part by factors such as : the rate of impeller rotation”, therefore Kelly teaches a control structure which is clearly capable of increasing an air flow.     Examiner furthermore notes the claim is structured to state “ a control device that controls the smell releasing device”,  wherein Priest taken together with Kelly clearly provide control structure that controls the smell releasing device.  Examiner notes the control claim limitations are not constructed as a means plus function format, wherein the specific function , if supported by the specification, is to be given patentable weight.  Examiner respectfully submits the claims only recite “a control device”, or “a non-transitory computer readable medium”, wherein Priest taken together with Kelly clearly teach “a control device”, or “a non-transitory computer readable medium”.  Examiner furthermore notes the claim is not constructed as process limitations, wherein specific process limitations, such as control processes,  are given patentable weight.  
Applicant further argues Kelly describes a dispenser that ceases or slows spinning of an impeller in response to a determination that the space is unoccupied, and  Kelly appears to be silent to the recited distance relationship.  
Examiner respectfully submits, as noted in the above section,  Priest and Kelly include a control device, wherein the control device only needs to be capable of performing a required function, wherein the control device of both Priest and Kelly include microprocessor structure in communication with a dispenser system(noting figure 5 of Priest and figure 1 of Kelly), and therefore examiner respectfully submits the control device of Priest taken together with Kelly is clearly capable of providing an increase or decrease of a blower(impeller 126 of Kelly).
Applicant further argues Schwartz fails to disclose a smell releasing device, and Schwartz appears to be silent with respect to the distance relationship.  
Examiner respectfully submits Schwartz is cited to provide rotatable louvers capable of being controlled by a control device, wherein Priest taken together with Kelly clearly already teach a smell releasing device, and Schwartz teaches providing rotatable louvers for directional release of a scent.
Applicant argues with regards to claim 7 that claim 7 distinguishes over the applied reference for reasons analogous to those set forth with respect to claim 1.
Examiner respectfully submits, as noted with respect to limitations of claim 1,    Priest and Kelly include a control device, wherein the control device only needs to be capable of performing a required function, wherein the control device of both Priest and Kelly include microprocessor structure in communication with a dispenser system(noting figure 5 of Priest and figure 1 of Kelly), and therefore examiner respectfully submits the control device of Priest taken together with Kelly is clearly capable of providing an increase or decrease of a blower(impeller 126 of Kelly).  Examiner notes the control claim limitations are not constructed as a means plus function format, wherein the specific function , if supported by the specification, is to be given patentable weight.  Examiner respectfully submits the claims only recite “a control device”,  wherein Priest taken together with Kelly clearly teach “a control device”.    Examiner furthermore notes the claim is not constructed as process limitations, wherein specific process limitations, such as control processes,  are given patentable weight.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










 










	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 17, 2022